DETAILED CORRESPONDENCE
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 132-137 are pending in the application.

Election/Restrictions
Applicant's election of species (A), a compound of Formula (Ia), and species (AG), substitution at the position corresponding to position 27 of SEQ ID NO: 1, in the reply filed on March 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
According to the applicant, claims 132-137 read on the elected species. However, claim 136 does not recite a substitution at the position corresponding to position 27 of SEQ ID NO: 1. Accordingly, claim 136 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 30, 2021.
Claims 132-135 and 137 are being examined on the merits with claim 135 being examined only to the extent the claim reads on the elected species. 

Priority
This application is a continuation application of U.S. non-provisional application no. 15/948,070, filed on April 9, 2018, now U.S. Patent No. 10,774,364, which is a continuation application of U.S. non-provisional application no. 14/160,282, filed on January 21, 2014, now U.S. Patent No. 9,951,373, which is filed as a divisional application of U.S. non-provisional application no. 13/287,986, filed on November 2, 2011, now U.S. Patent No. 8,669,103, which claims domestic priority under 35 USC § 119(e) to U.S. provisional application no. 61/409,422, filed on November 2, 2010. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/409,422, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. While the ‘422 provisional application provides adequate descriptive support for the limitation “X is -S-, -O- or -NH-”, the ‘422 provisional application does not appear to provide descriptive support for the limitation “X is -S-, -O- or -NR22- … R22 is H, CH3 or CH2CH3” as recited in claim 132 of this application. 
In the event that the examiner has inadvertently overlooked descriptive support in the ‘422 provisional application, the applicant is invited to show support for the noted limitation. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September , 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Specification/Informalities
The applicant is requested to update the status of prior-filed application no. 15/948,070 in the disclosure of the specification at p. 1, paragraph [0001]. According to USPTO records, the application no. 15/948,070 is now issued as U.S. Patent No. 10,774,364.  
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code at paragraph [00186]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 132-134 and 317 are objected to because of the following informalities:  
Claim 132 is objected to in the recitation of “wherein R2 is selected from the group consisting of … or C2-5 straight chain alkyl”, “wherein R6 is selected from the group consisting of … or –OCH2OC(O)R”, and “wherein R8 is selected from the group consisting of … or lower cycloalkyl” and in order to conform to proper Markush claim language, it is suggested that “or” in the noted phrases be replaced with “and”. 
Claim 132 is also objected to in the recitation of “W is…CO2R” and in the interest of improving claim form and grammar, it is suggested that the conjunction “or” be inserted immediately before “CO2R”.
Claim 132 is also objected to in the recitation of “SEQ ID NO: 1 with the exception of amino acid substitutions at positions corresponding to positions 4, 18, 27, 33, 43, 54, 68, 72, 75, 90, and 166 of SEQ ID NO: 1” and in the interest of improving claim form and consistency, it is suggested that the noted phrase be amended to recite “SEQ ID NO: 1 with amino acid substitutions at positions corresponding to positions 4, 18, 27, 33, 43, 54, 68, 72, 75, 90, and 166 of SEQ ID NO: 1”. 
Claim 133 is objected to in the recitation of “isoleucine or alanine at position 54 of SEQ ID NO: 1” and “valine at position 90 of SEQ ID NO: 1” and in the interest of improving claim form and consistency, it is suggested that the noted phrases be amended to recite “isoleucine or alanine at the position corresponding to position 54 of SEQ ID NO: 1” and “valine at the position corresponding to position 90 of SEQ ID NO: 1”, respectively. 
Claim 134 is objected to as having two instances of “(xi)”. 
Claim 134 is also objected to in the recitation of “(lvix)”, which should be “(lix)”. 
Claim 137 is objected to in the recitation of “wherein the polypeptide is a fusion of the amino acid sequence and a polypeptide of interest” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “wherein the polypeptide is a fusion protein and further comprises a polypeptide of interest”. 

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 132-135 and 137 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 132 (claims 133-135 and 137 dependent therefrom) is confusing in the recitation of “and with the proviso that when R6 is NH2, R2 is, 
    PNG
    media_image1.png
    88
    109
    media_image1.png
    Greyscale
 or C2-5 alkyl; 
or R8 is not 
    PNG
    media_image2.png
    75
    136
    media_image2.png
    Greyscale
; and”. In order to clarify the claim language, the applicant may consider an amendment to recite “and with the proviso that when R6 is NH2, R2 is, 
    PNG
    media_image1.png
    88
    109
    media_image1.png
    Greyscale
 or C2-5 alkyl or when R6 is NH2, R8 is not 
    PNG
    media_image2.png
    75
    136
    media_image2.png
    Greyscale
; and”.
Claim 132 (claims 133-135 and 137 dependent therefrom) is also confusing in the recitation of “each R is … C1-7 branched alkyl” because there is no C1 or C2 branched alkyl. The applicant may consider an amendment to recite “C3-7 branched alkyl”.
Claim 135 is indefinite in the recitation of (in relevant part) “The kit of claim 132, wherein the polypeptide comprises an amino acid substitution relative to SEQ ID NO: 1 at…27” because claim 132 already recites an amino acid substitution at the position corresponding to position 27 of SEQ ID NO: 1. The applicant may consider an amendment to delete “27” from claim 135. 

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 132-135 and 137 are rejected under 35 U.S.C.  112 (pre-AIA ), first paragraph, because the specification, while being enabling for a kit comprising a compound of formula (Ia) and a polypeptide comprising an amino acid sequence having at least 70% sequence identity with the amino acid sequence of SEQ ID NO: 1 with the exception of amino acid substitutions at positions corresponding to positions 4, 18, 27, 33, 43, 54, 68, 72, 75, 90, and 166 of SEQ ID NO: 1, and wherein the polypeptide has luciferase activity, does not reasonably provide enablement for all kits, particularly the recited polypeptide, as broadly encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The breadth of the claims: The claims recite (in relevant part) a polypeptide comprising an amino acid sequence having at least 70% sequence identity with the amino acid sequence of SEQ ID NO: 1 with the exception of amino acid substitutions at positions corresponding to positions 4, 18, 27, 33, 43, 54, 68, 72, 75, 90, and 166 of SEQ ID NO: 1.
The function of the recited polypeptide is unlimited and encompasses polypeptides that maintain luciferase activity, polypeptides that have acquired a novel activity, and polypeptides that are non-functional. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
The reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the working example of a polypeptide comprising the amino acid sequence of SEQ ID NO: 1 with the exception of amino acid substitutions at positions corresponding to positions 4, 18, 27, 33, 43, 54, 68, 72, 75, 90, and 166 of SEQ ID NO: 1, wherein the polypeptide has luciferase activity. Other than how to use polypeptides having luciferase activity, the specification fails to provide guidance or direction regarding how a skilled artisan is to use the recited polypeptides that do not have luciferase activity.  
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for polypeptides as encompassed by the claims and to derive a use for those polypeptides that do not have luciferase activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
The applicant is advised that if the claims are amended to recite a functional limitation for the recited polypeptide, such an amendment may necessitate a new rejection under 35 U.S.C. 112(a) for written description. In the interest of compact prosecution, if the claims are amended to recite a functional limitation for the recited polypeptide, the applicant may also consider an amendment to replace “70%” with “80%” as recited in claims of the parent application 15/948,070, which issued as U.S. Patent 10,774,364 B2. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 132-135 and 137 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 6, and 9 of US Patent No. 10,774,364 B2 (cited on Form PTO-892; hereafter “364 patent”) in view of Inouye et al. (FEBS Lett. 481:19-25, 2000; cited on the IDS filed on September 3, 2020; hereafter “Inouye”) and Zhao et al. (Mol. Imag. 3:43-54, 2004; cited on Form PTO-892; hereafter “Zhao”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding claims 132 and 135 of this application, claim 1 of the ‘364 patent recites (in relevant part) a polypeptide comprising an amino acid sequence having at least 80% sequence identity with the amino acid sequence of SEQ ID NO: 1 with the exception of amino acid substitutions at positions corresponding to positions 4, 18, 27, 33, 43, 54, 68, 72, 75, 90, and 166 of SEQ ID NO: 1.
Regarding claims 133 and 134 of this application, claim 6 of the ‘364 patent recites said amino acid sequence comprises leucine at the position corresponding to position 18 of SEQ ID NO: 1, tyrosine at the position corresponding to position 68 of SEQ ID NO: 1, glutamine at the position corresponding to position 72 of SEQ ID NO: 1, and lysine at the position corresponding to position 75 of SEQ ID NO: 1.
Regarding claim 137 of this application, claim 9 of the ‘364 patent recites a fusion polypeptide comprising the polypeptide of claim 1 and a polypeptide of interest.
Given that SEQ ID NO: 1 of the ‘364 patent is Oplophorus gracilirostris luciferase, one of skill in the art would recognize that the claims of the ‘364 patent are directed to modified Oplophorus gracilirostris luciferases. 
The claims of the ‘364 patent do not recite a kit comprising a compound of formula (Ia). 
It was well-known in the prior art that Oplophorus gracilirostris luciferase uses coelenterazine as a substrate (see, e.g., Inouye) and Zhao taught coelenterazine analog substrates, which are encompassed by a compound of formula (Ia), e.g., CLZN-ip and (p. 44, Figure 1), for luciferase reaction. In view of Inouye and Zhao, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the polypeptide of the claims of the ‘364 patent with the coelenterazine analogs of Zhao. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the ‘364 patent are directed to modified Oplophorus gracilirostris luciferases, it was well-known in the prior art that Oplophorus gracilirostris luciferase uses coelenterazine as a substrate, and Zhao taught coelenterazine analogs for a luciferase reaction.
Therefore, the kit of the claims of this application is unpatentable over the claims of the ‘364 patent in view of Inouye and Zhao. 

Claims 132-135 and 137 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 4, 7, 9, 12, and 14 of US Patent No. 9,951,373 B2 (cited on the IDS filed on September 3, 2020; hereafter “373 patent”) in view of Inouye (supra) and Zhao (supra). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding claims 132-135 of this application, claim 1 of the ‘373 patent recites (in relevant part) an isolated polynucleotide encoding a polypeptide having at least 80% sequence identity to SEQ ID NO: 1 and comprising one or more amino acid substitutions relative to SEQ ID NO: 3, wherein at least one amino acid substitution is at a position corresponding to position 27 of SEQ ID NO: 1, and wherein the polypeptide has enhanced luminescence relative to SEQ ID NO: 3, and further comprises substitutions at positions 4, 18, 33, 43, 54, 68, 72, 75, 90, and 166 (claims 4, 7, 9, and 12); and claim 9 of the ‘373 patent recites the amino acid at position 27 is valine.
Regarding claim 137 of this application, claim 14 of the ‘373 patent recites the polynucleotide of claim 1, wherein the polynucleotide further encodes a polypeptide of interest linked to the polypeptide, the polypeptide of interest and the polypeptide capable of being expressed as a fusion protein.
The differences between the claims of this application and the claims of the ‘373 patent are:
1) the claims of the ‘373 patent are drawn to or recite a polynucleotide encoding the polypeptide; and 
2) the claims of the ‘373 patent do not recite a kit comprising a compound of formula (Ia). 
Regarding difference 1), claim 14 of the ‘373 patent recites expression of the polypeptide and the specification of the ‘373 patent discloses the utility of the polynucleotide of the claims of the ‘373 patent for expressing a fusion protein (e.g., column 12, lines 57-61 and column 42, lines 57-60). 
Regarding difference 2), given that SEQ ID NO: 1 of the ‘373 patent is Oplophorus gracilirostris luciferase, one of ordinary skill in the art would recognize that the claims of the ‘373 patent are directed to a polynucleotide encoding modified Oplophorus gracilirostris luciferases. It was well-known in the prior art that Oplophorus gracilirostris luciferase uses coelenterazine as a substrate (see, e.g., Inouye) and Zhao taught coelenterazine analog substrates, which are encompassed by a compound of formula (Ia), e.g., CLZN-ip and (p. 44, Figure 1), for luciferase reaction. 
In view of Inouye and Zhao, it would have been obvious to one of ordinary skill in the art before the effective filing date to express the polypeptide encoded by the claims of the ‘373 patent and combine the expressed polypeptide with the coelenterazine analogs of Zhao. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the ‘373 patent are directed to polynucleotides for expression of modified Oplophorus gracilirostris luciferases, it was well-known in the prior art that Oplophorus gracilirostris luciferase uses coelenterazine as a substrate, and Zhao taught coelenterazine analogs for a luciferase reaction.
Therefore, the kit of the claims of this application is unpatentable over the claims of the ‘373 patent in view of Inouye and Zhao. 

Claims 132-135 and 137 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 7, and 11 of US Patent No. 9,840,730 B2 (cited on the IDS filed on September 3, 2020; hereafter “730 patent”) in view of Inouye (supra) and Zhao (supra). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding claims 132-135 of this application, claim 1 of the ‘730 patent recites (in relevant part) an isolated polynucleotide encoding a polypeptide having at least 95% sequence identity to SEQ ID NO: 1 with the exception of amino acid substitutions at positions corresponding to positions 18, 27, and 43, and optionally one or more amino acid substitutions at a position corresponding to positions 4, 33, 54, 68, 72, 75, 90, and 166 of the amino acid sequence of SEQ ID NO: 1; and wherein said polypeptide has enhanced luminescence activity relative to the amino acid sequence of SEQ ID NO: 3; and claim 7 of the ‘730 patent recites the amino acid at position 18 is leucine.
Regarding claim 137 of this application, claim 11 of the ‘730 patent recites the polynucleotide of claim 1, wherein said polynucleotide further encodes a polypeptide of interest linked to said polypeptide having enhanced luminescence activity wherein said polypeptide of interest and said polypeptide having enhanced luminescence activity are capable of being expressed as a fusion protein.
The differences between the claims of this application and the claims of the ‘730 patent are:
1) the claims of the ‘730 patent are drawn to or recite a polynucleotide encoding the polypeptide; and 
2) the claims of the ‘730 patent do not recite a kit comprising a compound of formula (Ia). 
Regarding difference 1), claim 11 of the ‘730 patent recites expression of the polypeptide and the specification of the ‘730 patent discloses the utility of the polynucleotide of the claims of the ‘730 patent for expressing a fusion protein (e.g., column 12, lines 57-61 and column 42, lines 47-50).
Regarding difference 2), given that SEQ ID NO: 1 of the ‘730 patent is Oplophorus gracilirostris luciferase, one of ordinary skill in the art would recognize that the claims of the ‘730 patent are directed to a polynucleotide encoding modified Oplophorus gracilirostris luciferases. It was well-known in the prior art that Oplophorus gracilirostris luciferase uses coelenterazine as a substrate (see, e.g., Inouye) and Zhao taught coelenterazine analog substrates, which are encompassed by a compound of formula (Ia), e.g., CLZN-ip and (p. 44, Figure 1), for luciferase reaction. 
In view of Inouye and Zhao, it would have been obvious to one of ordinary skill in the art before the effective filing date to express the polypeptide encoded by the claims of the ‘730 patent and combine the expressed polypeptide with the coelenterazine analogs of Zhao. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the ‘730 patent are directed to polynucleotides for expression of modified Oplophorus gracilirostris luciferases, it was well-known in the prior art that Oplophorus gracilirostris luciferase uses coelenterazine as a substrate, and Zhao taught coelenterazine analogs for a luciferase reaction.
Therefore, the kit of the claims of this application is unpatentable over the claims of the ‘730 patent in view of Inouye and Zhao. 

Claims 132-135 and 137 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 11, 16, and 22 of US Patent No. 8,669,103 B2 (cited on the IDS filed on September 3, 2020; hereafter “103 patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Regarding claims 132 and 135 of this application, claim 22 of the ‘103 patent recites (in relevant part) a kit comprising a compound of formula (Ia) and an isolated polynucleotide encoding a polypeptide having at least 80% sequence identity to SEQ ID NO: 1 comprising one or more amino acid substitutions relative to SEQ ID NO: 3, wherein at least one amino acid substitution is at a position corresponding to position 18 of SEQ ID NO: 1, wherein the polypeptide has enhanced luminescence relative to SEQ ID NO: 3, and claim 11 of the ‘103 patent recites the polypeptide comprises SEQ ID NO: 89. The compound of formula (Ia) of the ‘103 patent is the same as the compound of formula (Ia) of this application and SEQ ID NO: 89 of the ‘103 patent has 94% sequence identity with the amino acid sequence of SEQ ID NO: 1 and has amino acid substitutions at positions corresponding to positions 4, 18, 27, 33, 43, 54, 68, 72, 75, 90, and 166 of SEQ ID NO: 1.
Regarding claims 133 and 134 of this application, SEQ ID NO: 89 of the ’103 patent has leucine at the position corresponding to position 18 of SEQ ID NO: 1.
Regarding claim 137 of this application, claim 16 of the ‘103 patent recites a polynucleotide encoding a fusion protein comprising the polynucleotide of claim 1 and a nucleic acid encoding a polypeptide of interest.
The difference between the claims of this application and the claims of the ‘103 patent is the claims of the ‘103 patent are drawn to or recite a polynucleotide encoding the polypeptide (and not a polypeptide).
However, the specification of the ‘103 patent discloses the utility of the claimed polynucleotide for expressing a polypeptide (e.g., column 12, lines 57-61 and column 42, lines 17-21) and it would have been obvious to one of ordinary skill in the art before the effective filing date for the kit of the claims of the ‘103 patent to alternatively comprise the expressed polypeptide. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the ‘103 patent are directed to polynucleotides for expression of a polypeptide.
Therefore, the kit of the claims of this application is unpatentable over the claims of the ‘103 patent. 

Conclusion
Status of the claims:
Claims 132-137 are pending.
Claim 136 is withdrawn from consideration.
Claims 132-135 and 137 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656